DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4, 9, 15, 17, 18, 20 and 22-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nishida US 2013/0229588.
Regarding claim 1, Nishida discloses a liquid crystal display panel, in at least figs.1-5, comprising: 
a first base substrate (20) and a second base substrate (21) that are arranged opposite to each other; 
a liquid crystal layer (12a with 15 and 16) disposed between the first base substrate and the second base substrate, the liquid crystal layer including a first 
an optical compensation layer (10 with 11) disposed on a side of the first alignment film or the second alignment film (16) away from the second liquid crystal molecular layer, the optical compensation layer including a third alignment film (11) and a first liquid crystal molecular layer (10); the third alignment film being configured to anchor first liquid crystal molecules, proximate to the third alignment film, in the first liquid crystal molecular layer, so that the first liquid crystal molecules proximate to the third alignment film have a third pretilt angle (zero degree, see figs.3 and 5); an extending direction of orthogonal projections of long axes of the first liquid crystal molecules on a plane where the third alignment film is located is parallel to (see figs.3 and 5) or perpendicular to an extending direction of orthogonal projections of long axes 
Regarding claim 2, Nishida discloses the direction of the orthogonal projections of the long axes of the first liquid crystal molecules on the plane where the third alignment film is located is parallel to the direction of the orthogonal projections of the long axes of the second liquid crystal molecules anchored by the first alignment film and the second alignment film on the plane where the third alignment film is located (see figs.3 and 5), 
a direction of the third pretilt angle is the same as the direction of the first pretilt angle or the direction of the second pretilt angle (see figs.3 and 5).
Regarding claim 3, Nishida discloses the direction of the orthogonal projections of the long axes of the first liquid crystal molecules on the plane where the third alignment film is located is parallel to the direction of the orthogonal projections of the long axes of the second liquid crystal molecules anchored by the first alignment film and the second alignment film on the plane where the third alignment film is located (see figs.3 and 5), 
a sum of an in-plane retardation of the optical compensation layer and an in-plane retardation of the liquid crystal layer is equal to a positive integer multiple of a first wavelength (para.113, para.176); and the first wavelength is in a range of 535 nm±50 nm (550nm, para.113; 500 to 600nm, para.176 and 200 and claim 3).
Regarding claim 4, Nishida discloses the in-plane retardation of the optical compensation layer is in a range of 185 nm±25 nm, and the in-plane retardation of the liquid crystal layer is in a range of 350 nm±25 nm; or the in-plane retardation of the 
Regarding claim 9, Nishida discloses the third alignment film is disposed on a side of the first base substrate proximate to the liquid crystal layer; or the third alignment film is disposed on a side of the first base substrate away from the liquid crystal layer; or the third alignment film is disposed on a side of the second base substrate proximate to the liquid crystal layer (see figs.3 and 5); or the third alignment film is disposed on a side of the second base substrate away from the liquid crystal layer.
Regarding claim 15, Nishida discloses an alignment direction of the first alignment film is the same as an alignment direction of the second alignment film (see figs.1 and 3-5).
Regarding claim 17, Nishida discloses the first pretilt angle, the second pretilt angle and the third pretilt angle are equal in magnitude (see figs.3 and 5, they are all equal to zero degree).
Regarding claim 18, Nishida discloses the first pretilt angle, the second pretilt angle and the third pretilt angle are in a range of 2°±2° (zero degree); or the first pretilt angle, the second pretilt angle and the third pretilt angle are in a range of 2°±1°.
Regarding claim 20, Nishida discloses a functional film layer (includes at least elements 5, 1, 14 , 4 and 13), wherein the functional film layer is disposed on the first base substrate (see figs.3 and 5); the functional film layer and the optical compensation layer are disposed on opposite sides of the liquid crystal layer (see figs.3 and 5), or the 
Regarding claim 22, Nishida discloses a display device, in at least figs.1-5, comprising the liquid crystal display panel according to claim 1 (see the rejection of claim 1).
Regarding claim 23, Nishida discloses a method of manufacturing a liquid crystal display panel, in at least figs.1-5, comprising: 
forming a first alignment film (15) on a side of a first base substrate (20); 
forming a third alignment film (11) on a side of a second base substrate (21); 
forming and curing a first liquid crystal molecular layer (10) on the third alignment film, so that first liquid crystal molecules in the first liquid crystal molecular layer have a third pretilt angle (see figs.3 and 5); 
forming a second alignment film (16) on the first liquid crystal molecular layer; and 
assembling the first base substrate on which the first alignment film has been formed and the second base substrate on which the second alignment film has been formed to form a cell (see figs.3 and 5), and 
forming a second liquid crystal molecular layer (12a) between the first alignment film and the second alignment film, wherein a part, proximate to the first alignment film, of second liquid crystal molecules in the second liquid crystal molecular layer have a first pretilt angle (see figs.3 and 5), a part, proximate to the second alignment film, of the second liquid crystal molecules in the second liquid crystal molecular layer have a second pretilt angle (see figs.3 and 5), and a direction of the first pretilt angle is opposite 
an extending direction of orthogonal projections of long axes of second liquid crystal molecules anchored by the first alignment film and the second alignment film on a plane where the third alignment film is located is parallel to (see figs.3 and 5) or perpendicular to an extending direction of orthogonal projections of long axes of first liquid crystal molecules anchored by the third alignment film on the plane where the third alignment film is located (see figs.3 and 5).
Regarding claim 24, Nishida discloses before the second alignment film is formed on the first liquid crystal molecular layer, the method further comprises forming a planarization layer (19) on the first liquid crystal molecular layer (see figs.3 and 5).

Claim(s) 1-4,6,7,9-18,20 and 22-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang CN 211979379U (Provided in the IDS filed on 11/05/2021).
Regarding claim limitations of claims 1-4,6,9-18,20 and 22-24, Wang discloses all the claim limitations of claims 1-4,6,9-18,20 and 22-24 (see figs.1-10, Wang teaches the same inventions as the current application).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6, 9-18, 20 and 22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jia CN 108761925A (See document 17288364_2022-03-09_CN_108761925_A_M.pdf) in view of Zhao CN 105911771A (See document 17288364_2022-03-09_CN_105911771_A_M.pdf).
Regarding claim 1, Jia discloses a liquid crystal display panel, figs.1-10, comprising: 
a first base substrate (10) and a second base substrate (20) that are arranged opposite to each other; 
a liquid crystal layer (includes 30, 40 and 50) disposed between the first base substrate and the second base substrate, the liquid crystal layer including a first alignment film (40) and a second alignment film (50) that are arranged opposite to each other, and a second liquid crystal molecular layer (30) located between the first alignment film and the second alignment film; the first alignment film being configured to anchor a part, proximate to the first alignment film, of second liquid crystal molecules in the second liquid crystal molecular layer, so that the part of second liquid crystal molecules proximate to the first alignment film have a first pretilt angle (tilt r, see at least 
an optical compensation layer (60, 61 or 62) disposed on a side of the first alignment film or the second alignment film away from the second liquid crystal molecular layer (see figs.1, 4-7), the optical compensation layer including a first liquid crystal molecular layer (see fig.7, they are made of liquid crystal molecular layer); the first liquid crystal molecules have a third pretilt angle (see fig.7(A) and 7(B)); an extending direction of orthogonal projections of long axes of the first liquid crystal molecules on a plane is parallel to (see fig.7(A) and claim 8) or perpendicular to (see fig.7(B) and claim 8) an extending direction of orthogonal projections of long axes of second liquid crystal molecules anchored by the first alignment film and the second alignment film on the plane (see fig.7(A) and 7(B)).
Jia does not explicitly disclose the optical compensation layer including a third alignment film and the first liquid crystal molecular layer, the third alignment film being configured to anchor first liquid crystal molecules, proximate to the third alignment film, in the first liquid crystal molecular layer, so that the first liquid crystal molecules proximate to the third alignment film have the third pretilt angle, and the third alignment film is located on the plane.

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the optical compensation layer including a third alignment film and the first liquid crystal molecular layer, the third alignment film being configured to anchor first liquid crystal molecules, proximate to the third alignment film, in the first liquid crystal molecular layer, so that the first liquid crystal molecules proximate to the third alignment film have the third pretilt angle, and the third alignment film is located on the plane as taught by Zhao in the liquid crystal display panel of Jia for the purpose of forming the optical compensation layer to avoid the dark state light leakage problem cause by the optical delay.
Regarding claim 2, Jia in view of Zhao discloses the direction of the orthogonal projections of the long axes of the first liquid crystal molecules on the plane where the third alignment film is located is parallel to the direction of the orthogonal projections of the long axes of the second liquid crystal molecules anchored by the first alignment film and the second alignment film on the plane where the third alignment film is located 
Regarding claim 6, Jia discloses the direction of the orthogonal projections of the long axes of the first liquid crystal molecules on the plane where the third alignment film is located is perpendicular to the direction of the orthogonal projections of the long axes of the second liquid crystal molecules anchored by the first alignment film and the second alignment film on the plane where the third alignment film is located (see fig.7(B) and claim 8).
Zhao discloses an in-plane retardation of the optical compensation layer (40) is equal to an in-plane retardation of the liquid crystal layer (101)(see claim 5 and page 6, lines 16-18) for the purpose of having effectively compensate the light leakage of the liquid crystal layer (page 5, lines 13-15). The reason for combining is the same as claim 1.
Regarding claim 9, Jia in view of Zhao discloses the third alignment film is disposed on a side of the first base substrate proximate to the liquid crystal layer; or the third alignment film is disposed on a side of the first base substrate away from the liquid crystal layer (see figs.4 and 6); or the third alignment film is disposed on a side of the second base substrate proximate to the liquid crystal layer; or the third alignment film is disposed on a side of the second base substrate away from the liquid crystal layer (see figs.5 and 6) for the purpose of forming the optical compensation layer to avoid the dark 
Regarding claim 10, Zhao discloses the optical compensation layer further includes a third base substrate (4011 or 4021), and the third base substrate and the third alignment film are located on a same side or opposite sides of the first liquid crystal molecular layer (see fig.4) for the purpose of forming the optical compensation layer to avoid the dark state light leakage problem cause by the optical delay (page 5, lines 12-18). The reason for combining is the same as claim 1.
Regarding claim 11, Zhao discloses the third alignment film and the second alignment film (the alignment layer, page 5, lines 29-30) are disposed on opposite sides of the third base substrate (4011)(see at least figs.2 and 4) for the purpose of forming the optical compensation layer to avoid the dark state light leakage problem cause by the optical delay (page 5, lines 12-18). The reason for combining is the same as claim 10.
Regarding claim 12, Zhao discloses the optical compensation layer further includes a fourth alignment film (4012 or 4022) disposed on a side of the third base substrate (4011) away from the liquid crystal layer (see figs.2 and 4) or on a side of the second base substrate proximate to the liquid crystal layer; the fourth alignment film is configured to anchor a part, proximate to the fourth alignment film, of first liquid crystal molecules in the first liquid crystal molecular layer, so that the part of first liquid crystal molecules proximate to the fourth alignment film have a fourth pretilt angle (see fig.4); and a direction of the fourth pretilt angle is opposite to or the same as a direction of the third pretilt angle (see fig.4, they have the same direction) for the purpose of forming the 
Regarding claim 13, Zhao discloses the fourth alignment film and the second alignment film are disposed on opposite sides of the third base substrate (see figs.2 and 4) for the purpose of forming the optical compensation layer to avoid the dark state light leakage problem cause by the optical delay (page 5, lines 12-18). The reason for combining is the same as claim 12.
Regarding claim 14, Zhao discloses a planarization layer (4011 functions as a planarization layer), wherein the third alignment film (4022) is disposed on a side of the second base substrate (4021) proximate to the liquid crystal layer, the planarization layer is disposed on a side of the first liquid crystal molecular layer proximate to the liquid crystal layer, and the second alignment film (the alignment layer, page 5, lines 29-30) is disposed on a side of the planarization layer proximate to the liquid crystal layer (see figs.2 and 4) for the purpose of forming the optical compensation layer to avoid the dark state light leakage problem cause by the optical delay (page 5, lines 12-18) and having a flat surface. The reason for combining is the same as claim 1.
Regarding claim 15, Jia discloses an alignment direction of the first alignment film is the same as an alignment direction of the second alignment film (see figs.1 and 4-7).
Regarding claim 16, Jia discloses the optical compensation layer is a +A compensation layer (page 7, lines 16 and 17 referring to fig.7(B) or fig.6(B)); or the second liquid crystal molecules are negative liquid crystal molecules.
Regarding claim 17, Jia discloses the first pretilt angle, the second pretilt angle and the third pretilt angle are equal in magnitude (see fig.7(A), all equal to 1°, see page 7, rear 2nd paragraph).
Regarding claim 18, Jia discloses the first pretilt angle, the second pretilt angle and the third pretilt angle are in a range of 2°±2° (1°, see page 7, rear 2nd paragraph); or the first pretilt angle, the second pretilt angle and the third pretilt angle are in a range of 2°±1° (1°, see page 7, rear 2nd paragraph).
Regarding claim 20, Jia discloses a functional film layer (page 5, lines 28-34), wherein the functional film layer is disposed on the first base substrate (page 5, lines 28-34); the functional film layer and the optical compensation layer are disposed on opposite sides of the liquid crystal layer (figs.5 and 6), or the functional film layer and the liquid crystal layer are disposed on opposite sides of the optical compensation layer.
Regarding claim 22, JIA in view of Zhao discloses a display device, figs.1-10, comprising the liquid crystal display panel according to claim 1 (see the rejection of claim 1 above).
Regarding claim 23, JIA discloses a method of manufacturing a liquid crystal display panel, figs.1-10, comprising: 
forming a first alignment film (40) on a side of a first base substrate (10); 
forming and curing a first liquid crystal molecular layer (60,61 or 62, see fig.7, they are made of liquid crystal molecular layer), so that first liquid crystal molecules in the first liquid crystal molecular layer have a third pretilt angle (see fig.7(A) and 7(B)); 
forming a second alignment film (50) on the first liquid crystal molecular layer; and 

forming a second liquid crystal molecular layer (30) between the first alignment film and the second alignment film, wherein a part, proximate to the first alignment film, of second liquid crystal molecules in the second liquid crystal molecular layer have a first pretilt angle (tilt r, see at least figs.1 and 4-7), a part, proximate to the second alignment film, of the second liquid crystal molecules in the second liquid crystal molecular layer have a second pretilt angle (tilt r, see at least figs.1 and 4-7), and a direction of the first pretilt angle is opposite to a direction of the second pretilt angle (see at least figs.1 and 4-7); 
an extending direction of orthogonal projections of long axes of second liquid crystal molecules anchored by the first alignment film and the second alignment film on a plane is parallel to (see fig.7(A) and claim 8) or perpendicular to (see fig.7(A) and claim 8) an extending direction of orthogonal projections of long axes of first liquid crystal molecules on the plane (see fig.7(A) and 7(B)).
Jia does not explicitly disclose forming a third alignment film on a side of a second base substrate, forming the first liquid crystal molecular layer on the third alignment film, so that first liquid crystal molecules in the first liquid crystal molecular layer have the third pretilt angle; assembling the first base substrate and the second base substrate on which the second alignment film has been formed to form the cell, and the third alignment film is located on the plane.
Zhao discloses a liquid crystal display panel, in at least figs.1-7, forming a third alignment film (4022) on a side of a second base substrate (4021), forming the first 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have forming a third alignment film on a side of a second base substrate, forming the first liquid crystal molecular layer on the third alignment film, so that first liquid crystal molecules in the first liquid crystal molecular layer have the third pretilt angle; assembling the first base substrate and the second base substrate on which the second alignment film has been formed to form the cell, and the third alignment film is located on the plane as taught by Zhao in the liquid crystal display panel of Jia for the purpose of forming the optical compensation layer to avoid the dark state light leakage problem cause by the optical delay.
Regarding claim 24, Zhao discloses before the second alignment film (the alignment layer, page 5, lines 29-30) is formed on the first liquid crystal molecular layer, the method further comprises forming a planarization layer (substrate of 102 or 4011) on the first liquid crystal molecular layer (403) for the purpose of having a flat surface. The reason for combining is the same as claim 23.

s 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jia CN 108761925A (See document 17288364_2022-03-09_CN_108761925_A_M.pdf) in view of Zhao CN 105911771A (See document 17288364_2022-03-09_CN_105911771_A_M.pdf) as applied to claim 1 above, and further in view of Iwasaki US 2014/0293198.
Regarding claim 3, Jia in view of Zhao discloses the direction of the orthogonal projections of the long axes of the first liquid crystal molecules on the plane where the third alignment film is located is parallel to the direction of the orthogonal projections of the long axes of the second liquid crystal molecules anchored by the first alignment film and the second alignment film on the plane where the third alignment film is located (see fig.7(A) and claim 8), a first wavelength is in a range of 535 nm±50 nm (550nm).
Jia in view of Zhao does not explicitly disclose a sum of an in-plane retardation of the optical compensation layer and an in-plane retardation of the liquid crystal layer is equal to a positive integer multiple of the first wavelength.
Iwasaki discloses a liquid crystal display panel, in at least figs.1, a sum of an in-plane retardation of the optical compensation layer (2) (claim 5 discloses in-plane retardation of the optical compensation lay is 20 to 300nm) and an in-plane retardation of the liquid crystal layer (4)(para.192 discloses in-plane retardation of the liquid crystal layer is 350nm) is equal to a positive integer multiple of the first wavelength (550nm)(abstract and fig.1 discloses an optical axis of the first optical compensation film 2, and an optical axis of the liquid crystal layer 4 being parallel to each other) for the purpose of reducing the asymmetry in the tint of a black display in vertical view and horizontal view (para.8).

Regarding claim 4, Iwasaki discloses the in-plane retardation of the optical compensation layer is in a range of 185 nm±25 nm, and the in-plane retardation of the liquid crystal layer is in a range of 350 nm±25 nm; or the in-plane retardation of the optical compensation layer is in a range of 160 nm to 240 nm, and the in-plane retardation of the liquid crystal layer is in a range of 350 nm±25 nm (claim 5 discloses in-plane retardation of the optical compensation lay is 20 to 300nm and para.192 discloses in-plane retardation of 350nm) for the purpose of reducing the asymmetry in the tint of a black display in vertical view and horizontal view (para.8). The reason for combining is the same as claim 3.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jia CN 108761925A (See document 17288364_2022-03-09_CN_108761925_A_M.pdf) in view of Zhao CN 105911771A (See document 17288364_2022-03-09_CN_105911771_A_M.pdf) as applied to claim 6 above, and further in view of Sugiyama US 2008/0030655.
Regarding claim 7, Jia in view Zhao does not explicitly disclose the in-plane retardation of the liquid crystal layer is in a range of 580 nm to 620 nm.

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the in-plane retardation of the liquid crystal layer is in a range of 580 nm to 620 nm as taught by Sugiyama in the liquid crystal display panel of Jia in view of Zhao for the purpose of having optimum viewing angle compensation.


Contact Information
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. JI CN 211014954U (Provided in the IDS filed on 11/05/2021) can be a primary reference as well.
Wang CN 211979379U (Provided in the IDS filed on 11/05/2021) and JI CN 211014954U can be overcome with English translation of both Foreign priority documents CN202010276034.9 and CN202020053145.9.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIA X PAN whose telephone number is (571)270-7574. The examiner can normally be reached M-F: 10:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571)272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIA X PAN/Primary Examiner, Art Unit 2871